Citation Nr: 1128004	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to December 1973 and from May 1974 to December 1987.  He died in July 2008, and the appellant is his widow.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).


FINDING OF FACT

A disability incurred in or aggravated by military service aided or lent assistance to the production of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the appellant's claim for service connection for the cause of the Veteran's death as the Board is taking action favorable to the appellant.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In addition, in March 2011, after the claim was certified to the Board, the appellant submitted a letter from a private physician to VA which contained a medical opinion relating the cause of the Veteran's death to his service-connected disabilities.  While the appellant did not submit a waiver of agency of original jurisdiction review with this letter, there is no prejudice to the appellant by proceeding with the claim without a waiver as the claim is being granted.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in July 2008 at the age of 59.  The original certificate of death reported the immediate cause of death as respiratory failure with an onset of 12 hours.  The underlying causes were listed as metastatic pulmonary infiltrates, with an onset of 6 weeks, and colorectal adenocarcinoma, with an onset of 2 years.  There were no contributing causes of death listed.  In December 2008, the certificate of death was amended to add hypertension and diabetes mellitus, type 2, as contributing causes of death.

The appellant claims that the cause of the Veteran's death was related to his active military service.  Specifically, she claims that his service-connected diabetes mellitus and hypertension contributed to cause his death.

At the time of the Veteran's death, service connection was in effect for diabetes mellitus associated with herbicides; chondromalacia of the knees with arthritis; left ankle injury, status post synovectomy; allergic rhinitis with pharyngeal irritation and headaches; asthma; hypertension; peripheral neuropathy, left upper extremity associated with diabetes mellitus; peripheral neuropathy, right upper extremity associated with diabetes mellitus; peripheral neuropathy, left lower extremity associated with diabetes mellitus; and peripheral neuropathy, right lower extremity associated with diabetes mellitus.

The Veteran's service treatment records are negative for any diagnosis of respiratory failure or carcinoma.

A January 2009 letter from the private physician who certified the Veteran's death stated that "[t]he primary cause of death was respiratory failure due to multiple metastatic carcinomas in the lungs.  While this was the primary cause of death, his death certificate has been amended to show that [the Veteran] also had ongoing issues with hypertension and Type 2 Diabetes Mellitus."

A September 2009 letter from a private physician stated that the Veteran had hypertension and diabetes prior to the diagnosis of cancer, and that

[b]oth of these disorders had been well controlled prior to starting chemotherapy. . . . As a complication of either the cancer disease process or the chemotherapy, both the diabetes and the hypertension became extremely elevated and out of control.  He experienced blood sugar readings as high as 460, and concerning blood pressure readings as high as 160's/90's.  We do believe that the hyperglycemia and hypertension may have contributed to his death in July of 2008.

A second September 2009 letter from a private physician stated that the Veteran

fought a long battle with metastatic colorectal cancer, but also suffered from complications related to hypertension and type II diabetes mellitus towards the end of his life.  Although I believe that the colorectal cancer likely contributed to his death, complications from type II diabetes mellitus and hypertension no doubt played some role in his death as well.

A March 2010 VA medical opinion stated that the claims file had been reviewed.  The examiner opined that 

the [V]eteran's death was not caused by, nor a direct result of, nor related in any significant way to the [V]eteran's service-connected diabetes mellitus and/or hypertension.  The rationale for this opinion is that the cause of death was respiratory failure and hypertension and diabetes mellitus do not directly cause respiratory failure.  All of the treating physician's notes . . . and the death certificate document the cause of death was respiratory failure due to massive tumor burden in the lungs from metastatic colon adenocarcinoma.  The  death certificate's Part II section lists other significant conditions of hypertension and diabetes mellitus that are "not related to the . . . cause of death in Part I."  Part I of the death certificate states cause of death due to re[sp]ir[ato]ry failure due to lung metastases.

Of note, [the September 2009 letters from private physicians] only infer that the diabetes and hypertension conditions may have played a role in contributing to the [V]eteran's death.  In this examiner's opinion the contributions of diabetes mellitus and hypertension to the [V]eteran's death were negligible to non-existent.

In a March 2011 letter, the private physician who wrote the first September 2009 letter gave an almost identical medical statement as in September 2009.  However, the private physician altered the opinion to state that the Veteran's hypertension and diabetes mellitus "in part contributed to [the Veteran's] ultimate death from colorectal cancer in July of 2008."

The preponderance of the medical evidence of record shows that a disability incurred in or aggravated by military service aided or lent assistance to the production of the Veteran's death.  Prior to the Veteran's death, service connection was in effect for diabetes mellitus and hypertension.  While the Veteran's original certificate of death did not indicate that diabetes mellitus or hypertension contributed to cause the Veteran's death, the certificate of death was amended by the certifying physician to include both diseases as "[c]onditions contributing to death."

In addition, of the five medical opinions of record, four of them reported that the Veteran's diabetes mellitus and hypertension were contributory causes of death.  While the January 2009 letter did not specifically state this, the letter stated that the Veteran's death certificate had been amended.  That amendment was made by the physician who originally certified the Veteran's death, and who also wrote the letter.  The amendment specifically listed diabetes mellitus and hypertension as contributory causes of death.  The second September 2009 letter stated that diabetes mellitus and hypertension "no doubt played some role" in [the Veteran's] death.  While the first September 2009 letter only gave a speculative opinion that the Veteran's diabetes mellitus and hypertension "may have contributed to his death," the same physician wrote another letter in March 2011 which stated that the Veteran's diabetes mellitus and hypertension "in part contributed to" the Veteran's death.

The only medical evidence of record which states that the Veteran's service-connected diabetes mellitus and hypertension did not contribute to cause his death is the March 2010 VA medical opinion.  This medical opinion provides several reasons for the opinion provided.  One reason is that hypertension and diabetes mellitus were listed in Part II of the certificate of death, which is for disorder "not related to [the] cause of death in Part I."  This is an inaccurate description of the purpose of Part II on the certificate of death.  Instead, Part II specifically states that the disorders listed there are "[c]onditions contributing to death but not related to cause in Part I."  Thus, the listing of the diabetes mellitus and hypertension in Part II is stating that both disorders were not related to the Veteran's respiratory failure, metastatic pulmonary infiltrates, or colorectal adenocarcinoma, but still contributed to his death.  This is an important distinction, and is a very different meaning than that described by the VA physician.

In addition, the March 2010 VA medical opinion also based its findings on the September 2009 letters, which were reported to "only infer that the diabetes and hypertension conditions may have played a role in contributing to the [V]eteran's death."  However, the opinions from those two private physicians are not as speculative as the VA physician claims.  The second September 2009 letter states that there was "no doubt" that the Veteran's diabetes mellitus and hypertension played a role in his death.  While the first September 2009 letter used speculative language, the same physician restated his opinion in the March 2011 letter which found that the Veteran's diabetes mellitus and hypertension "in part contributed to" the Veteran's death.  Neither of these opinions are speculative for VA purposes.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Furthermore, the March 2010 VA medical opinion stated that the main rationale was that hypertension and diabetes mellitus "do not directly cause respiratory failure."  However, for VA purposes a direct causal relationship is not required for a finding of service-connection for the cause of the Veteran's death.  Instead, it only need be shown that a service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  In addition, the regulations specifically stated that "[s]ervice-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).  Diabetes mellitus and hypertension are both active processes affecting vital organs, and as such service connection for the cause of the Veteran's death is warranted if those disabilities made the veteran less capable of resisting the effects of the primary causes of his death, namely respiratory failure and carcinoma.  Accordingly, the March 2010 VA medical opinion is based in part on a higher evidentiary standard than is required for the claim on appeal.

Finally, all three private physicians who provided medical opinions with regard to this claim treated the Veteran prior to his death, and one of them was the physician who certified the Veteran's death.  Accordingly, they were in a better position to know whether the Veteran's diabetes mellitus and hypertension contributed to cause his death than a VA physician whose opinion itself relied on the treatment records created, in part, by those private physicians.  Accordingly, the Board assigns greater probative weight to amended certificate of death and the January 2009, September 2009, and March 2011 letters from private physicians than to the March 2010 VA medical opinion.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that a disability incurred in military service aided or lent assistance to the production of the Veteran's death.  As such, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


